DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 26-36) in the reply filed on June 28, 2022 is acknowledged.
Claims 37-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Information Disclosure Statements
3.	The Information Disclosure Statements, which were filed on July 17, 2020; March 3, 2021; March 25, 2021; and October 1, 2021 have been considered.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 365(c), and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of all of the prior-filed applications, i.e., US Application Serial Nos. 13/841,142 and US Application Serial No. 15/796,982; Provisional Application Serial No. 61/482,576; and PCT/US2012/036678, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As discussed in greater detail below in the new matter rejection, all of the instant claims under examination, which are not originally filed claims, encompass compositions in which neither the forward primer nor the second binding sequence is complementary to a variant-containing region. The prior-filed applications, which contain, at most, the same disclosure as the original disclosure, fail to support the full scope of the instant claims under examination for the same reasons set forth in the new matter rejection below. Accordingly, when neither the forward primer nor the second binding sequence in the composition is complementary to a variant-containing region, the instant claims 26-36 have an effective filing date of July 13, 2020 (i.e., the filing date of the instant application).


Drawings
5.	The drawings filed on July 13, 2020 are objected to because of the following informalities:	(A) the text in the following figures is blurry/illegible: Figs. 1, 2, 5A-5C, 9, 10, 11A-11B, 15A-15B, 17, 18, 24, 27, 30, and 32; 
	(B) Figures 1 and 2 appear to have multiple parts since one portion of each figure is labeled “B,” but the “Brief Description of the Drawings” section only refers to “Fig. 1” and “Fig. 2.” As discussed in MPEP 608.01(f), when a figure has multiple parts, the “Brief Description of the Drawings” section must describe each part; and
	(C) Each of Figures 1 and 2 appears to disclose three oligonucleotide sequences, but the “Brief Description of the Drawings” section only discloses one sequence (SEQ ID NO: 31). If the sequences are not the same, they must be described with the appropriate sequence identifier per MPEP 2422.02.

Specification
6.	The specification is objected to because the continuity information should be updated to state that prior-filed Application Serial No. 15/796,982 has issued as US 10,745,749.
	The specification is also objected to because the size of the Sequence Listing, which is provided in the “Sequence Listing” section on page 1 must be given in bytes rather than kilobytes. See MPEP 2422.03 I.
	The specification is also objected to because it does not provide support for a composition in which the detectable entity is attached to the forward primer as encompassed by claim 30. Original claim 9 provides support for this subject matter, so this is not a new matter issue. Instead, as discussed in MPEP 2163.06 III, Applicant may amend the specification to incorporate subject matter disclosed in the original claims without introducing new matter. It is noted, though, that this may change the effective filing date of the application.

Claim Objections
7.	Claim 31 is objected to because it is missing a concluding period.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26, 28-30, 32, 33, 35, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Claim 26 is directed to a composition that comprises a first binding sequence linked or conjugated covalently or non-covalently to a second binding sequence. The first binding sequence is a forward primer is complementary to a sequence in a target region of a nucleic acid. The second binding sequence is complementary to either (i) a sequence that overlaps with the sequence to which the forward primer is complementary, or (ii) a sequence that is 5’ of the sequence to which the forward primer is complementary. The specification teaches that non-covalent linkage includes hybridization of the two oligonucleotides to one another (page 18, para. [0080]). 
Claim 26 encompasses naturally occurring products when the first and second binding sequence are non-covalently linked by hybridization to one another for the following reasons. First, since the claim does not require the first and second binding sequences to contain any non-naturally occurring nucleotides or other non-naturally occurring elements, each of these two sequences may simply be a short piece of DNA or RNA that is complementary to a naturally occurring region in a target nucleic acid. Then, when the forward primer (i.e., the first binding sequence) and the second binding sequence are non-covalently linked by hybridization, the resulting product is simply two naturally occurring products that are not linked by any non-naturally occurring material and do not perform any function other than their natural function of hybridization to a complementary sequence. 
The judicial exception in claim 26 is not integrated into a practical application because the claim only recites the judicial exception and is not limited to any particular application(s).
Claim 26 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not require any non-naturally occurring structural elements in addition to the naturally occurring features discussed above. Also, the forward primer and the second binding sequence perform the same functions in the claimed composition as they do in nature – hybridization to a complementary nucleic acid. Thus, claim 26 is directed to a judicial exception without significantly more. 
Claim 28 depends from claim 26 and states that “the first and second binding sequences are linked or conjugated via nucleic acids, nucleic acid analogs, crosslinkers, S18 spacers, or a combination thereof.”  The “nucleic acids” option in this claim causes it to encompass a judicial exception without significantly more for the same reasons set forth above with respect to claim 26. 
Claim 29 depends from claim 26 and requires the second binding sequence to be complementary to a sequence that overlaps with the sequence to which the first binding sequence is complementary. This claim also encompasses a judicial exception without significantly more for the reasons set forth above with respect to claim 26.
Claim 30 depends from claim 26 and requires the composition to further include a detectable entity. Claims 32 and 33 each depend from claim 30 and require (i) the detectable label to be selected from fluorescent labels, chemiluminescent labels, and FRET pairs (claim 32); or (ii) the composition to comprise a fluorescent label and a quencher (claim 33). These claims remain drawn to a judicial exception without significantly more for the following reasons. First, unlike claim 31, which is not included in the rejection, the detectable entity need not be attached to the first or second binding sequence. Therefore, it can be present in the composition as a separate entity. Second, naturally occurring products (e.g., green fluorescent protein, luciferase) can be fluorescent or chemiluminescent detectable entities, and naturally occurring quenchers are also known (see, e.g., Chen et al. (Journal of the American Chemical Society 2010; 132: 7244-7245) at page 7244 & Fig. 1). The judicial exceptions are not integrated into a practical application because there are no other elements recited in the claim. That is, the judicial exceptions are not incorporated into any particular application(s). Lastly, the claims do not contain elements that are sufficient for the judicial exceptions to amount to significantly more because the additional naturally occurring substances recited in claims 30, 32, and 33 function in the same way in the composition (i.e., to generate or quench a detectable signal) as they do in nature. Thus, the compositions of claims 30, 32, and 33 are also drawn to a judicial exception without significantly more.
Claim 35 depends from claim 26 and requires the first and second binding sequences to not be attached to a solid support. Claim 36 also depends from claim 26 and requires the composition to further include a reverse primer. These claims encompass naturally occurring nucleic acids and are directed to a judicial exception without significantly more for the reasons set forth above with respect to claim 26.
In view of the foregoing, claims 26, 28-30, 32, 33, 35, and 36 are not directed to eligible subject matter and are rejected under 35 U.S.C. 101.
Amending the claims to require covalent linking of the first and second binding sequences would overcome the rejection as would amending the claims such that non-covalently linked sequences do not encompass two naturally occurring nucleic acids that are linked to one another via hybridization. Alternatively, incorporating the subject matter of claim 31 would also address the rejection.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed below, each of claims 26, 30, and 32-34 contains new matter. These claims were filed in a preliminary amendment on October 21, 2020, which is after the original filing date of July 13, 2020. Applicant’s response accompanying the preliminary amendment of October 21, 2020 does not identify any particular portions of the original disclosure as providing support for the new claims.
Claim 26 
Claim 26 is drawn to a composition comprising a first binding sequence linked or conjugated covalently or non-covalently to a second binding sequence. The first binding sequence is a forward primer and is complementary to a target region on a nucleic acid. The second binding sequence is complementary to either (i) a region that overlaps with the region to which the forward primer is complementary, or (ii) a region located 5’ of the region to which the forward primer is complementary. 
Claim 26 contains new matter because it encompasses compositions in which neither of the first and second binding sequences is complementary to a region that contains at least one nucleic acid variant. As discussed in para. 82 of the specification, for example, either the first binding sequence or the second binding sequence binds to a region containing at least one variant, and as can be seen in Fig. 19, for example, this allows for better mutation detection. The original disclosure only describes compositions in which the first or second binding sequence is complementary to a variant-containing region. Accordingly, the broader scope in claim 26, where neither sequence is required to be complementary to a variant-containing region, is not supported by the original disclosure, and the claim is rejected for containing new matter.
Claims 27-36 also contain new matter since they depend from claim 36 and do not correct its new matter issue. 
Claims 30, 32, and 33
Claims 30, 32, and 33 encompass the following: (i) compositions that include a detectable entity (e.g., a fluorescent label, a chemiluminescent label, or a FRET pair) that need not be attached to the second binding sequence; (ii) compositions in which the detectable entity is attached to the first binding sequence; and (iii) compositions in which the detectable entity is attached to the second binding sequence. The original disclosure describes attaching the detectable entity to the second binding sequence (para. 75, for example), either or both of the first and second binding sequence (original claim 9), and also contains a working example, Example 16, in which an intercalating fluorescent dye is used as a detectable entity. The single example of an unattached detectable entity in Example 16 is insufficient to establish that Applicant was in possession of the genus of “detectable entities that are not attached to the first or second binding sequence” encompassed by claim 30. Accordingly, claims 30, 32, and 33 contain new matter for this additional reason.
Claim 34
Claim 34 depends from claim 33 and recites “wherein the detectable entity is unquenched upon hydrolysis of the second binding sequence during extension of the primer.” The original disclosure provides support for labeling with a FRET pair (para. 75 and original claim 10), but it does not provide clear support for unquenching as a result of hydrolysis as recited in claim 34. Accordingly, claim 34 contains new matter for this additional reason. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is indefinite for two reasons. First, it is unclear if “the primer” in line 2 refers to “the forward primer” in claim 26 or some other primer. Second, the location of the detectable entity to be unquenched is not entirely clear. More specifically, it is not clear whether the detectable entity recited in line 1 is attached to the second binding sequence or if it is attached to the first binding sequence or some other molecule. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12.	Claims 26-28 and 30-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ito et al. (JP 2006-166808 A) as evidenced by Abigail et al. (US 6,004,513), Kilger et al. (US 6,399,304 B1), Ward et al. (US 2003/0059786 A1), and De Both et al. (US 2013/0330774 A1).1
	The instant claims are drawn to a composition comprising a first binding sequence and a second binding sequence. The two binding sequences are linked or conjugated covalently or non-covalently. The first binding sequence is a forward primer that is complementary to a target region of a nucleic acid. The second binding sequence is complementary to either (i) a region that overlaps with the region to which the forward primer is complementary, or (ii) a region 5’ of the region to which the forward primer is complementary.
	Ito discloses a composition that meets all of the requirements of claim 26 in Figures 1 and 2, which are reproduced below. 

    PNG
    media_image1.png
    474
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    607
    media_image2.png
    Greyscale

In Figure 1, any two of probe elements 12-15 correspond to the first and second binding sequences of the claimed composition (see also paras. 148-149 and 28-30, 32, 33, 37-38, and 51-53 for additional description). In Figure 2, any of probe elements 22-24 correspond to the second binding sequence, and probe element 25 corresponds to the claimed forward primer (see also paras. 148-149 as well as paras. 28-29, 31-33, 37-38, and 51-53 for additional description). The different probe elements may be covalently linked (e.g., to linker 11 in Figure 1 or to one another, optionally via linkers, as shown in Figure 2) (see also paras. 37-38, 53, and 56-58, for example), and this linkage need not occur at the 3’ end of the forward primer (see paras. 53 and 56-58, where Ito teaches that the linker may be attached to the 5’ or 3’ end of each probe element). In other words, when the 5’ end of any of probe elements 12-15 in Figure 1 is attached to linker 11 or when probe element 25 is attached to probe element 24 via its 5’ end, said probes correspond to the claimed forward primer.
Ito further teaches that one probe element may detect a wild-type nucleic acid and another probe element(s) may detect a variant nucleic acid, with the different probe elements hybridizing to the same region of the nucleic acid and differing at the polymorphic site (paras. 34, 36, 51, and 67-68), thus meeting the requirement in claim 26 for each of the binding sites to hybridize to a region on the same strand of a target nucleic acid. 
Lastly, the disclosure of Ito also meets the requirement in claim 26 for the second binding sequence to be complementary to a sequence that overlaps with the sequence to which the forward primer is complementary because, as evidenced by each of De Both, Kilger, Ward, and Albagli, “overlapping sequences” are not limited to partially overlapping sequences and also encompass sequences that completely overlap (see De Both at para. 81; Ward at paras. 20 and 33; Kilger at column 14, lines 28-39; and Albagli at column 7, lines 53-60). Therefore, although Ito does not disclose the nucleotide sequences of the different probe elements shown in Figures 1 and 2, by teaching that these probe elements hybridize to the same region of a target nucleic acid and differ at a polymorphic site in the nucleic acid, the reference also teaches that the probe element(s) that correspond to the claimed selector blocker have a sequence that overlaps with the sequence to which probe element corresponding to the forward primer is complementary. 
	Thus, Ito anticipates the composition of claim 26.
	Regarding claim 27, Ito teaches a composition in which the second binding sequence is not extendible. Specifically, in Figure 2, the regions that correspond to the second binding sequence (i.e., elements 22-24) are not extendible.
Regarding claim 28, Ito teaches that the probe elements may be linked by a crosslinker (para. 61).
Regarding claims 30-33, Ito teaches that the disclosed composition may include fluorescent labels that are useful in FRET methods (i.e., fluorophores and quenchers) (machine translation, paras. 30-32 as well as paras. 40-43). As can be seen in Figures 1 and 2, the labels may be attached to the second binding sequence.

13.	Claims 26-28 and 30-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Satterfield (US 2014/0038182 A1).2
	The instant claims are drawn to a composition comprising a first binding sequence and a second binding sequence. The two binding sequences are linked or conjugated covalently or non-covalently. The first binding sequence is a forward primer that is complementary to a target region of a nucleic acid. The second binding sequence is complementary to either (i) a region that overlaps with the region to which the forward primer is complementary, or (ii) a region 5’ of the region to which the forward primer is complementary.
	Regarding claim 26, Satterfield discloses a composition containing an oligonucleotide that contains a first and second binding sequence as set forth in the instant claim (see, e.g., Figs. 3 and 5 and paras. 13 and 15; see also paras. 9, 25, and 52 and Example 1 on page 16). In particular, the oligonucleotides discussed in these portions of Satterfield contain an extendible primer sequence that is complementary to a target nucleic acid sequence. This primer sequence corresponds to the “first binding sequence” recited in the claims. The oligonucleotides of Satterfield also contain a capture portion that is linked to the 5’ end of the primer portion via a linker and hybridizes to a region 5’ of the region to which the 3’ primer sequence hybridizes (see, in particular, Figs. 3 and 5). This 5’ capture portion corresponds to the “second binding sequence” recited in the claim. Satterfield additionally teaches that the primer sequence may be a forward primer sequence in Example 1 on page 16. Thus, Satterfield teaches all of the elements of the instant claim 26.
	Regarding claim 27, Satterfield teaches that the second binding sequence (i.e., the capture probe portion of the disclosed oligonucleotides) is not extendible. See, e.g., Fig. 5 and also Example 1 on page 16, where the 3’ end of the capture portion is blocked with a quencher (DABCYL).
	Regarding claim 28, Satterfield teaches that the linker may be an S18 spacer (Example 1 on page 16). The reference also teaches the use of nucleic acid linkers or linkers containing nucleic acid analogs and further teaches covalent or non-covalent linking (see, e.g., para. 31).
	Regarding claims 30-33, Satterfield teaches that the second binding sequence (i.e., the capture probe portion) may contain a detectable entity (see, e.g., Fig. 5 and Example 1 on page 16). In Example 1, the reference discloses the use of a FRET pair that includes a fluorophore and a quencher. 
	Regarding claim 34, Satterfield also teaches that method may include unquenching of the detectable entity upon hydrolysis of the second binding portion during extension of the primer (see, e.g., Fig. 5 and also para. 15).
	Regarding claim 35, the oligonucleotides of Satterfield are not provided on a solid support. See, e.g., Example 1 on page 16.
	Regarding claim 36, the composition of Satterfield may additionally include a reverse primer (Example 1 on page 16).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (JP 2006-166808 A) as evidenced by Abigail et al. (US 6,004,513), Kilger et al. (US 6,399,304 B1), Ward et al. (US 2003/0059786 A1), and De Both et al. (US 2013/0330774 A1) and in view of in view of Mueckstein et al. (BMC Bioinformatics 2010; 11: 35).3
	Claim 29 depends from claim 26 and requires the forward primer and second binding sequence to target sequences that overlap by 1, 2, 3, 4, 5, 10, 15, or more nucleotides. 
	As discussed above, Ito as evidenced by De Both, Kilger, Ward, and Albagli anticipates the compositions of claims 26-28 and 30-33.
	Regarding claim 29, the probe elements of Ito, which correspond to the claimed forward primer and second binding sequence, may target the same target region but contain a different nucleotide at a potential polymorphic site (see, for example, paras. 34, 36, 51, 67-68, and 110-112 of the machine translation of Ito). Since Ito does not disclose the specific nucleotide sequences of these probe elements, it cannot be determined whether the overlapping region has a length within one of the ranges recited in claim 29. 
The teachings of Ito in view of Mueckstein, though, render obvious the overlap lengths recited in claim 29. In particular, since the teachings of Mueckstein indicate that probes of several different lengths were known to be useful for conducting solid-phase hybridization assays (see, e.g., Table 1 on page 6, where the reference teaches that other authors have used probes of 25 or 45-75 nucleotides to conduct solid-phase hybridization assays), the ordinary artisan would have recognized that the probe elements in the oligonucleotides of Ito could have these lengths or similar lengths, and, accordingly, would have had both motivation and a reasonable expectation of success in so designing the oligonucleotides of Ito. The resulting probe elements, which would target the same region and contain different nucleotides at the polymorphic site, would also have an overlapping region of more than 15 nucleotides as recited in claim 29. Thus, the composition of claim 29 is prima facie obvious. 

	 Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 26-33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16 of U.S. Patent No. 10,745,749 B2.4 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘749 patent overlap in scope with the instant claims and teach or suggest all of their limitations.	The instant claims are drawn to a composition comprising a first binding sequence and a second binding sequence. The two binding sequences are linked or conjugated covalently or non-covalently. The first binding sequence is a forward primer that is complementary to a target region of a nucleic acid. The second binding sequence is complementary to either (i) a region that overlaps with the region to which the forward primer is complementary, or (ii) a region 5’ of the region to which the forward primer is complementary. See the instant claim 26.
Claim 1 of the ‘749 patent is drawn to an oligonucleotide that contains all of the features set forth in the instant claim 26, with the “selector blocker” in claim 1 of the ‘749 patent corresponding to the claimed “second binding sequence.” Claim 16 of the ‘749 patent is drawn to a kit comprising the oligonucleotide of claim 1. The oligonucleotide recited in claims 1 and 16 of the ‘749 patent also possesses additional requirements relative to the instant claim 26 because the second binding sequence is not extendable and functions as a steric blocker. Thus, claims 1 and 16 in the ‘749 patent recite a species of the composition claimed in the instant claim 26. As discussed in MPEP 804 II.B.1, a species claim in a conflicting patent or copending application anticipates a more generic claim. Therefore, the instant claim 26 is not patentably distinct from the claims of the ‘749 patent.
	The limitations of the instant claim 27, which depends from the instant claim 26, are recited in claims 1 and 16 of the ‘749 patent.
	The limitations of the instant claim 28, which depends from the instant claim 26, are recited in claim 2 of the ‘749 patent.
	The limitations of the instant claim 29, which depends from the instant claim 26, are recited in claim 4 of the ‘749 patent.
	The limitations of the instant claims 30-32, each of which ultimately depends from the instant claim 26, are recited in claims 9 and 10 of the ‘749 patent. 
	The instant claim 33 ultimately depends from the instant claim 26 and further requires the composition to include a fluorescent label and a quencher. This requirement is suggested by claim 10 of the ‘749 patent, which states that oligonucleotide may be labeled with a FRET pair. A FRET pair necessarily contains a fluorophore and a quencher.
	The instant claim 35 depends from the instant claim 26 and states that the first and second binding sequences are not attached to a solid support. This requirement is suggested by claims 1 and 16 of the ‘749 patent, which do not require the oligonucleotide to be attached to a solid support.
	The instant claim 36 depends from the instant claim 26 and requires the composition to further include a reverse primer. This is suggested by claim 16 of the ‘749 patent because that claim is drawn to a kit that comprises an oligonucleotide with all of the features required by the instant claim 26 and also a reverse primer. The ordinary artisan would have recognized that one use for a kit comprising a reverse primer and an oligonucleotide containing a forward primer is formation of a composition containing both oligonucleotides (e.g., to conduct an amplification reaction). Thus, the instant claim 36 is not patentably distinct from the claims of the ‘749 patent.
	Thus, the instant claims 26-33, 35, and 36 are not patentably distinct from claims 1-12 and 16 of the ‘749 patent.

Conclusion
18.	No claims are currently allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references, including a machine translation of Ito, was cited on an IDS. The copies of Ito and its machine translation are present in prior-filed Application Serial No. 15/796,982. The citations to Ito below refer to the machine translation.
        2 Satterfield was cited on an IDS. Also, in view of the comments in the “Priority” section, this reference qualifies as prior art.
        3 Each of these references, including a machine translation of Ito, was cited on an IDS. The copies of Ito and its machine translation are present in prior-filed Application Serial No. 15/796,982.
        4 The ‘749 patent was cited on an IDS.